Citation Nr: 0304346	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  95-16 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC


THE ISSUE

Entitlement to an increased rating for residuals of right 
shoulder fragment wounds, with traumatic arthritis and 
rotator cuff repair, currently evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from August 1965 to 
August 1967.  He has been represented throughout his appeal 
by the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of April 
1995, by the Washington, D.C. Regional Office (RO), which 
denied the veteran's claim of entitlement to an increased 
rating for fragment wounds of the right shoulder with 
traumatic arthritis.  Following the receipt of a private 
hospital report, a rating action later in April 1995 
confirmed the denial of the veteran's claim.  A notice of 
disagreement (NOD) with this determination was received in 
May 1995.  A statement of the case (SOC) was issued in June 
1995, and the veteran's substantive appeal (VA Form 9) was 
received in June 1995.  A supplemental statement of the case 
(SSOC) was issued in August 1995, and another VA Form 9 was 
received in April 1996.  Rating actions in April 1996 and May 
1999 confirmed the previous denials of the veteran's claim 
for an increased rating.  SSOCs were issued in May 1996 and 
October 1999, respectively.  VA examinations were conducted 
in July 2001 and March 2002.  An SSOC was issued in March 
2002.  

In his substantive appeal, received in June 1995, the veteran 
requested that he be afforded a personal hearing before a 
Member of the Board at the RO; however, in a statement dated 
in April 1996, the veteran's representative reported that the 
veteran no longer desired to appear at a hearing before a 
hearing officer.  Accompanying the statement was a VA Form 9 
in which the veteran indicated that he did not desire a 
hearing.

The Board notes that, in a rating action in May 1999, the RO 
denied the veteran's claim for service connection for dental 
trauma.  Although the veteran submitted an NOD in July 1999 
and the RO issued an SOC regarding that issue in October 
1998, he did not submit a substantive appeal, and the issue 
has not been certified as being on appeal.  As a result, that 
issue is not in appellate status and will not be addressed by 
the Board at this time.  

The Board further notes that, by rating action in December 
2001, the RO denied the veteran's request to reopen his claim 
for service connection for hypertension; the RO also denied 
service connection for a prostate condition, bilateral 
hearing loss, and tinnitus.  The veteran was notified of that 
determination and of his appellate rights by letter dated in 
January 2002.  No notice of disagreement with that 
determination has been submitted; therefore, those issues are 
not in proper appellate status and will not be addressed by 
the Board.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.201 (2002).  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's right arm is his dominant upper extremity.  

3.  The veteran's service-connected right (major) shoulder 
disorder is currently manifested by persistent pain, 
stiffness, occasional swelling, substantial weakness and 
fatigability, with limitation of right arm motion, and x-ray 
findings of degenerative arthritis; fibrous union, nonunion 
or loss of head of the humerus has not been shown.  

4.  The veteran is able to raise his right arm beyond midway 
between the side and shoulder level without evidence of 
severe muscle injury.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation, but no more, for 
right shoulder fragment wounds with traumatic arthritis have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5201, 5202, 5203, 5301 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background.

The record indicates that the veteran served on active duty 
from August 1965 to August 1967.  The service medical records 
are negative for any complaints, findings or diagnosis of a 
right shoulder disorder.  However, the veteran's DD Form 214 
indicates that he was awarded the Vietnam Service Medal, the 
Combat Infantryman Badge, and the Purple Heart; and, on his 
initial claim for service connection (VA Form 21-526), filed 
in March 1971, the veteran claimed that he suffered fragment 
wounds to the right shoulder in April 1966.  On the occasion 
of his initial VA examination in March 1972, the veteran 
indicated that he received multiple shell fragment wounds of 
the right shoulder in April 1966.  Since then, he indicated 
that he has had recurrent weakness of the right upper 
extremity, especially with gripping of objects.  Examination 
of the right upper extremity was negative, except for shell 
fragment wound scars that were nontender.  

A rating action in April 1972 granted service connection for 
shell fragment wound scar, right shoulder; a noncompensable 
evaluation was assigned under Diagnostic Code 7805.  

A VA treatment report dated in August 1973 reflects a 
diagnosis of causalgia arthritis.  A VA examination conducted 
in November 1973 reported an impression of right shoulder 
pain, status post multiple fragment wounds, not involving the 
articular surfaces.  Consequently, a rating action in 
December 1973 recharacterized the service-connected 
disability as status post multiple fragment wounds, right 
shoulder; a 10 percent disability rating was assigned under 
Diagnostic Code 5203, effective August 14, 1973.  

VA medical records dated from 1974 through 1986, including 
examination reports as well as progress notes, reflect that 
the veteran received ongoing clinical evaluation and 
treatment for his right shoulder disorder.

Medical evidence of dated from 1988 through 1993, including 
VA as well as private treatment records, reflect that the 
veteran continued to receive clinical attention and treatment 
for chronic right shoulder pain; these records also reflect 
current findings of arthritis in the right shoulder, as well 
as chronic neck pain with cervical radiculopathy.  A private 
X-ray of the shoulder revealed some possible migration 
proximally, consistent with rotator cuff tear or tendonitis.  
The impression was degenerative arthritis and tendonitis in 
the right rotator cuff.  An MRI in May 1992 showed a tear of 
the veteran's right supraspinatus and infraspinatus tendons.  
During a clinical visit in June 1992, Dr. Jeffrey Abend 
indicated that the veteran's right shoulder was "not going 
to make it through the summer without surgery."  In July 
1992, the veteran underwent rotator cuff repair.  

On a VA examination in January 1993, the veteran complained 
of constant pain in the right shoulder, aggravated by use, 
damp weather, and lifting objects over 15 pounds.  
Examination revealed diffuse local tenderness, crepitation 
with motion.  The veteran could abduct to 120 degrees with 
pain.  Grasp was approximately 3 to 4+, compared to 4 to 5+ 
on the left.  The impression was traumatic arthritis, right 
shoulder with retained shell fragment, status post rotator 
cuff repair.  

A rating action in August 1993 increased the rating for the 
veteran's right shoulder disorder from 10 percent to 20 
percent, effective March 13, 1992.  

The veteran's claim for an increased rating for his right 
shoulder disorder was received in March 1995.  Submitted in 
support of his claim were private treatment reports dated 
from September 1994 through November 1994, showing continued 
treatment for the right shoulder disorder.  When seen in 
September 1994, the veteran reported suffering a lot of pain 
at night and with motion of the shoulder; x-ray study of the 
right shoulder showed mild arthritis in the acromioclavicular 
joint.  In October 1994, the veteran reported experiencing 
tightness in the right shoulder with some discomfort.  The 
veteran had a full range of motion in the shoulder with pain 
in the neck.  An x-ray study revealed a rotator cuff tear.  
The impression was persistent right shoulder pain following 
repair of rotator cuff; it was noted that he might have an 
impingement syndrome due to his AC joint.  In November 1994, 
the veteran underwent a right shoulder arthrogram revealing a 
large rupture of the rotator cuff.  

A private hospital report dated in February 1995 noted that 
the veteran had been having pain in his shoulder while doing 
overhead activities and had also experienced weakness.  The 
veteran underwent a right rotator cuff repair with 
subacromial decompression and debridement of 
acromioclavicular joint.  The pertinent diagnosis was post 
operative right rotator cuff tear.  

A private treatment report dated in April 1996 reflects that 
the veteran followed a physical therapy program for his right 
shoulder.  

VA progress notes dated from January 1994 through November 
1998 reflect treatment for unrelated disabilities.  

The veteran was afforded a VA examination in April 1999, at 
which time he reported pain in the right shoulder anytime he 
moves it.  He stated that sometimes the pain was so severe 
that it made him want to cry.  He also stated that he was 
unable to lie on his right side, because he was immediately 
awakened by pain.  Examination of the right shoulder showed a 
scar over the deltoid muscle; the scar was flat, nontender 
and mobile.  Contour of the right shoulder showed some 
flattening of the right deltoid, as well as flattening of the 
pectoral muscles anteriorly.  The right shoulder also 
appeared to be somewhat lower than the left.  

The right shoulder had a flexion of 120 degrees actively and 
passively.  Abduction could be performed to 80 degrees 
actively and passively.  Internal and external rotation could 
be performed to 50 degrees.  He had pain on all movements of 
the right shoulder, but particularly the arm.  Muscle 
strength could not be tested very well on account of severe 
pain.  An MRI of the right shoulder, performed in November 
1998, showed mild degenerative changes in the glenohumeral 
joint and evidence of repair of the supraspinatus tendon 
rupture.  There was also evidence of supraspinatus muscle 
atrophy.  The pertinent diagnoses were degenerative joint 
disease, right glenohumeral joint with decreased range of 
motion and pain on motion, and MRI evidence of supraspinatus 
muscle atrophy.  

VA outpatient treatment reports dated from March 1999 to May 
2001 include a report of the above cited examination.  The 
additional medical records pertain to treatment accorded the 
veteran for an unrelated psychiatric disorder.  

The veteran was afforded a VA examination in July 2001, at 
which time it was noted that he worked as a light motor 
vehicle operator.  He reported increased shoulder pain, 
increased limitation of motion and increased weakness in the 
right shoulder.  It was also noted that he had undergone 
arthroscopic surgery in January 2001; he was reported to 
still be suffering from persistent right shoulder pains, 
limitation of motion and weakness.  He stated that it might 
be improving.  

The veteran reported using Celebrex and Percocet for pain.  
No fatigability, decreased endurance, incoordination or 
flare-ups were claimed.  Examination of the right shoulder 
revealed an oblique surgical scar on the superior and 
anterior aspects of the shoulder.  There was some tenderness 
to palpation over the scar; however, no swelling or other 
deformities were noted.  Range of motion revealed a flexion 
to 100 degrees, extension to 20 degrees, abduction to 90 
degrees, and adduction to 30 degrees.  At zero degree, 
external rotation was 70 degrees; internal rotation was 70 
degrees.  At 90 degrees, external rotation was 90 degrees, 
and internal rotation was 80 degrees.  He complained of pain 
on extremes of all maneuvers.  

The examiner observed that the veteran seemed to have some 
decreased strength in his hand resistance in flexion, 
extension, abduction and adduction of his right shoulder.  X-
ray study of the shoulder showed degenerative changes.  The 
pertinent diagnosis was persistent pain, some limitation of 
motion, pain on motion and weakness of the right shoulder.  

On VA examination in March 2002, the veteran complained of 
constant pain in the right shoulder.  He noted that the pain 
flared up during certain movements such as pushing or pulling 
with his right arm and applying pressure on it.  He also 
reported constant stiffness.  He indicated that he was unable 
to sleep on the right arm.  The veteran also reported 
occasional swelling on the outer aspect of the right 
shoulder.  The veteran indicated that he also experienced 
flare-ups with cold and damp weather.  He reported a 
restricted range of motion of the right shoulder.  He used 
Naprosyn and Percocet for pain relief.  

Examination of the shoulders showed the right shoulder to be 
slightly lower than the left.  There was some flattening in 
the upper part of the deltoid muscle.  On the anterior aspect 
of the shoulder, there was a scar measuring 12cm in length x 
0.75 cm in width.  The scar was flat, nontender and mobile 
along most of its length except at the upper end where there 
was a slight depression over a length of 2.5 cm.  

Active and passive flexion was performed up to 120 degrees 
with severe pain at the end of flexion.  Active abduction was 
performed up to 95 degrees, and passive abduction to 100 
degrees, again with severe pain at the end of abduction.  
External rotation was limited to 30 degrees and internal 
rotation to 60 degrees, with pain at the end of those 
movements.  There was also evidence of weakened movement 
against resistance due to pain.  

The examiner stated that it was not possible to comment on 
fatigability, as repetitive movements of the right shoulder 
could not be performed adequately.  It was noted that x-ray 
study of the right shoulder performed in July 2001 showed 
evidence of degenerative arthritis; however, there was no 
evidence of retained shell fragments.  The pertinent 
diagnosis was degenerative arthritis of the right shoulder.  

II.  Duty to assist.

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that its holding in Holliday "was 
not intended to stand for the proposition that the VCAA 
requires remand of all pending claims and that this Court may 
not decide that the VCAA could not affect a pending matter."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001)(en banc).  
In subsequent decisions the Court has held that the VCAA was 
inapplicable to a matter of pure statutory interpretation.  
See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  The 
Court has also concluded that the VCAA was not applicable 
where the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims and that no 
additional assistance would aid in further developing his 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

In this case the veteran was provided the notice required by 
the VCAA in a letter sent in March 2002.  That letter 
informed him of the evidence needed to substantiate his claim 
and of what evidence he was responsible for obtaining, and 
what evidence VA would obtain.

The veteran responded to the March 2002 letter by submitting 
additional evidence and reporting that he had no more 
evidence to submit.  It appears that all reported treatment 
records have been obtained, and the veteran has been afforded 
examinations that contain the findings needed to evaluate his 
disability.  Further assistance would not be likely to assist 
him in substantiating his claim.


III.  Legal analysis.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002); Fanning v. Brown, 
4 Vet. App. 225 (1993).  However, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994), the Court held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  38 C.F.R. § 4.25 (2002).  

For purposes of rating functional impairment of the upper 
extremities, a distinction is made between major (dominant) 
and minor extremities.  Only one extremity is considered to 
be major and an individual is presumed to be right-handed 
unless there is evidence of left-handedness.  38 C.F.R. 
§ 4.69 (2002).  In this case, the medical evidence of record 
clearly reflects that the veteran is right-handed.  Thus, the 
rating for his right shoulder disability is based on the 
criteria for evaluating disabilities of the major extremity.  

The RO has assigned a 20 percent rating for the veteran's 
right shoulder disorder in accordance with the criteria set 
forth in the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, Diagnostic Codes 5203 (2002).  Diagnostic Code DC 
5203 provides for the evaluation for impairment of the 
clavicle or scapula.  A 20 percent evaluation is warranted 
for dislocation of the clavicle or scapula or nonunion of the 
clavicle or scapula with loose movement.  This is the maximum 
rating under DC 5203.  

Diagnostic Code 5202 provides a 20 percent evaluation for 
infrequent episodes of dislocation of the humerus at the 
scapulohumeral joint with guarding of movement only at the 
shoulder level, or frequent episodes of dislocation of the 
humerus at the scapulohumeral joint with guarding of all arm 
movements for the minor extremity.  Malunion of the humerus 
with marked or moderate deformity also warrants a 20 percent 
rating for the minor extremity.  When there is a fibrous 
union of the humerus, a rating of 40 percent is provided for 
the minor extremity.  

Diagnostic Code 5201 provides for the evaluation of 
limitation of motion of the arm.  A 20 percent rating is for 
assignment when there is limitation of motion of the minor 
arm to shoulder level, or when there is limitation of motion 
of the minor arm to midway between side and shoulder level.  
A 30 percent rating is assigned where there is limitation of 
motion of the minor arm to 25 degrees from the side.  

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I.  

The veteran's service-connected right shoulder disability has 
been shown to be manifested by persistent pain and stiffness, 
weakness of the arm, limitation of motion of the right arm, 
and x-ray evidence of degenerative joint disease.  Moreover, 
on recent examination, the examiner stated that there was 
limitation of function due to pain, weakness, and fatigue.  
The Board finds that the overall functional impairment due to 
pain, weakness, excess fatigability is the functional 
equivalent of limitation of motion to midway between the side 
and shoulder level.  Therefore, the Board finds that that the 
veteran's current right shoulder disability picture most 
closely approximates the criteria for a 30 percent evaluation 
under the 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation 
of motion of the right shoulder.  Accordingly, the Board 
concludes that a 30 percent evaluation under Diagnostic Codes 
5010 and 5201 is now warranted.  

However, an evaluation in excess of 30 percent is not 
warranted.  Examinations show that he is able to move his arm 
well beyond 25 degrees from that side before experiencing 
pain, weakness or fatigability.  X-ray and physical 
examinations have not revealed fibrous union of the humerus, 
nonunion of (false flail joint), loss of head of (flail 
shoulder) the humerus.  The overall functional impairment due 
to pain, weakness, excess fatigability, more motion than 
normal or less motion than normal is no more than the 
functional equivalent of limitation of motion to midway 
between the side and shoulder level.  Thus, higher ratings 
are not warranted under Diagnostic Codes 5201, or 5202.

The post-operative residuals of right shoulder surgery 
include well-healed scars on the right shoulder.  There is no 
evidence of compensable manifestations of the scar of the 
right shoulder which would warrant the assignment of a 
separate compensable rating.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2002); Esteban v. Brown, 6 Vet. App. 
259 (1994); 67 Fed. Reg. 49590-49599 (July 31, 2002) (to be 
codified at 38 C.F.R. § 4.118).  

The veteran's shell fragment wound residuals could also be 
evaluated on the basis of muscle injury.  An evaluation in 
excess of 30 percent would require a severe injury to Muscle 
Groups I, II or III under Diagnostic Codes 5301-5303.  38 
C.F.R. § 4.71a, Diagnostic Codes 5301-5303 (2002).  The 
provisions of 38 C.F.R. §§ 4.55, 4.56 provide guidance for 
evaluating muscle injury.

The provisions of 38 C.F.R. § 4.56, prior to the July 1997 
revisions were as follows:

(a) Slight (insignificant) disability of 
muscles.

Type of injury. Simple wound of muscle 
without debridement, infection or effects 
of laceration.  History and complaint.  
Service department record of wound of 
slight severity or relatively brief 
treatment and return to duty.  Healing 
with good functional results.  No 
consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.

Objective findings.  Minimum scar; 
slight, if any, evidence of fascial 
defect or of atrophy or of impaired 
tonus.  No significant impairment of 
function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles.

Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of 
muscles.

Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.

Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.

38 C.F.R. § 4.56 (1997).

The rating of muscle injuries were also governed by the 
principles set forth at 38 C.F.R. § 4.72 which provided in 
pertinent part:

In rating disability from injuries of the 
musculoskeletal system, attention is to 
be given first to the deeper structures 
injured, bones, joints, and nerves.  A 
compound comminuted fracture, for 
example, with muscle damage from the 
missile, establishes severe muscle 
injury, and there may be additional 
disability from malunion of bone, 
ankylosis, etc.  The location of foreign 
bodies may establish the extent of 
penetration and consequent damage.  It 
may not be too readily assumed that only 
one muscle, or group of muscles is 
damaged.  A through and through injury, 
with muscle damage, is always at least a 
moderate injury, for each group of 
muscles damaged.  This section is to be 
taken as establishing entitlement to 
rating of severe grade when there is 
history of compound comminuted fracture 
and definite muscle or tendon damage from 
the missile.  (emphasis added)

38 C.F.R. § 4.72 (1997).

The provisions of 38 C.F.R. § 4.55 govern the combination of 
ratings of muscle injuries in the same anatomical segment, or 
of muscle injuries affecting the movements of a single joint, 
either alone or in combination or limitation of the arc of 
motion, and were as follows:

(a) Muscle injuries in the same 
anatomical region, i.e., (1) shoulder 
girdle and arm, (2) forearm and hand, (3) 
pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, 
the rating for the major group will be 
elevated from moderate to moderately 
severe, or from moderately severe to 
severe, according to the severity of the 
aggregate impairment of function of the 
extremity.  (b) Two or more severe muscle 
injuries affecting the motion 
(particularly strength of motion) about a 
single joint may be combined but not in 
combination receive more than the rating 
for ankylosis of that joint at an 
"intermediate" angle, . . . . "(g) Muscle 
injury ratings will not be combined with 
peripheral nerve paralysis ratings for 
the same part, unless affecting entirely 
different functions." 38 C.F.R. § 4.55 
(g).(emphasis added)

38 C.F.R. § 4.55 (1997).

The provisions of 38 C.F.R. § 4.72 were deleted in the July 
1997, revisions.

The revised provisions of 38 C.F.R. § 4.55 are as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.  (b) For rating 
purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 
5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups 
for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 
5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle 
groups for the torso and neck (diagnostic 
codes 5319 through 5323). (c) There will 
be no rating assigned for muscle groups 
which act upon an ankylosed joint, with 
the following exceptions: (1) In the case 
of an ankylosed knee, if muscle group 
XIII is disabled, it will be rated, but 
at the next lower level than that which 
would otherwise be assigned.  (2) In the 
case of an ankylosed shoulder, if muscle 
groups I and II are severely disabled, 
the evaluation of the shoulder joint 
under diagnostic code 5200 will be 
elevated to the level for unfavorable 
ankylosis, if not already assigned, but 
the muscle groups themselves will not be 
rated.  (d) The combined evaluation of 
muscle groups acting upon a single 
unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of 
that joint, except in the case of muscle 
groups I and II acting upon the shoulder.  
(e) For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups.  (f) For 
muscle group injuries in different 
anatomical regions which do not act upon 
ankylosed joints, each muscle group 
injury shall be separately rated and the 
ratings combined under the provisions of 
Sec. 4.25.

The revised provisions of 38 C.F.R. § 4.56, are as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.  

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 

(1) Slight disability of muscles--(i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or 
large[[Page 348]]low-velocity missile, 
with debridement, prolonged infection, or 
sloughing of soft parts, and 
intermuscular scarring.  (ii) History and 
complaint.  Service department record or 
other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section and, if present, evidence of 
inability to keep up with work 
requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars 
indicating track of missile through one 
or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of 
muscles compared with sound side.  Tests 
of strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  

(4) Severe disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.
38 C.F.R. § 4.56 (2002).

There is no evidence that the veteran's injury required 
prolonged hospitalization.  The silence of the service 
medical records suggests that prolonged treatment was not 
required.  The veteran's scars are well healed and not large.  
No abnormality of the muscles has been reported on palpation.  
None of the signs of sever muscle injury listed in 38 C.F.R. 
§ 4.56(d)(4)(iii) (A)-(G) (2002) are present.  While the 
veteran does have some of the cardinal signs of muscle 
injury.  His complaints have not been consistent since the 
injury, inasmuch as they were first noted after service.  
Therefore, the Board finds that the veteran does not meet 
most of the criteria for a severe muscle injury.  The record 
does not show that his injury involved more than one muscle 
group, thus combining and elevating evaluations would not 
yield a severe rating.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2002).  The Board finds that, in this case, 
the disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's right 
shoulder disability resulted in frequent hospitalizations or 
caused marked interference in his employment, or that the 
manifestations of the disability are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

In sum, the Board concludes that the veteran is entitled to a 
30 percent rating for his right shoulder disability.  In 
making this determination the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West Supp. 2002).  


ORDER

A 30 percent evaluation for right (major) shoulder fragment 
wounds, with traumatic arthritis and rotator cuff repair, is 
granted subject to the laws and regulations governing the 
award of monetary benefits.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

